Citation Nr: 0529443	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for hepatitis C.  




In June 2004, the Board remanded the veteran's claim to the 
RO for further evidentiary development.  The VA Appeals 
Management Center, in Washington, DC, undertook to effectuate 
the directives in the Board's remand on behalf of the RO.  
Pursuant thereto, the AMC/RO was asked to contact the veteran 
and have him identify all sources where he had received 
treatment for hepatitis C since his discharge from service, 
and to provide the dates he had received treatment from the 
San Jose Hospital in San Jose, California.  The AMC sent the 
veteran a letter dated in June 2004 requesting this 
information, but there has been no response from the veteran 
to date.  The RO subsequently provided the veteran with a 
supplemental statement of the case (SSOC) in July 2005, 
following up on a previous statement of the case (SOC) 
provided in October 2003. The case has now been returned to 
the Board for final appellate adjudication.


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has current hepatitis C 
that is due to any incident or event in military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records (SMRs) indicate that at the veteran's 
enlistment examination for the Regular Army, in April 1970, 
his abdomen and viscera were normal.  On the associated 
report of medical history, the veteran denied having or 
having had stomach, liver, or intestinal problems, or 
jaundice or hepatitis.  The SMRs do not show any evidence of 
complaints, treatment, or diagnosis of hepatitis C.  A 
separation examination is not of record, but the file 
contains an examination for enlistment in the California Army 
National Guard one week after his release from active duty.  
That May 1972 examination report shows that the veteran's 
abdomen and viscera were normal, and he again denied any 
complaints or history referable to hepatitis. 

VA treatment records dated April to September 1975 indicate 
that the veteran had a history of intravenous heroin use, 
including being admitted to the hospital in April 1975 with 
an "acute" heroin overdose.  On examination at that time, 
the veteran's liver was noted to be normal.  

VA treatment records dated February to November 1999 show the 
veteran was seen for various conditions.  In November 1999, 
it was noted that he had been using heroin for 30 years and 
had last used the drug that same month.  It was also noted 
that the veteran indicated he had had hepatitis C in his 
lifetime, but was not receiving treatment at that time.  

In January 2002, the veteran submitted a formal claim for 
entitlement to service connection for hepatitis C, indicating 
that a doctor told him that he contracted hepatitis C in 
basic training from a "shotgun," or multiple dose 
dispensing injection gun, that had other people's blood on 
it.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for hepatitis C.  In a 
September 2002 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim as well as 
its duty to assist him in substantiating his claim under the 
VCAA.

While the September 2002 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
October 2003 SOC provided the complete text of the pertinent 
regulation, which contains such notice.  Moreover, the June 
2004 letter from the AMC provided detailed information on the 
types of evidence which would be helpful in substantiating 
his claim.  All the above notices must be read in the context 
of prior, relatively contemporaneous communications from the 
RO.  See Mayfield, 19 Vet. App. at 125.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  As noted 
above, as recently as June 2004, he was requested to submit 
further evidence, and he has failed to respond.  In addition, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed hepatitis C is not one of those 
diseases subject to presumptive service connection.  




The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

As noted above, the veteran's service medical records are 
silent for any complaints, treatment, or diagnosis indicative 
of hepatitis C or any liver problem.  Furthermore, review of 
the claims file shows the veteran does not actually have a 
documented diagnosis of hepatitis C.  The Board notes the 
veteran's statement that a doctor told him that he contracted 
hepatitis C from a multiple dose dispensing injection gun 
while on active duty.  However, there is no evidence of 
record which shows the veteran was evaluated by a doctor and 
diagnosed with hepatitis C.  Without a current diagnosis of 
hepatitis C, the veteran's claim must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) ("absent proof of the existence of 
the disability being claimed, there can be no valid claim").  

The Board also notes that the February to November 1999 VA 
treatment records show the veteran stated he has had 
hepatitis C in his lifetime.  The Board has no reason to 
doubt that the veteran sincerely believes he has hepatitis C 
that is due to his military service.  However, there is no 
medical evidence of record which supports the veteran's 
assertion, and there is no indication that the veteran has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, when asked 
in June 2004 to provide additional evidence which might 
support his contentions in this regard, he did not avail 
himself of that opportunity.




In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for hepatitis C, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
55.  




ORDER

Entitlement to service connection for hepatitis C is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


